 1   FORSLUND LAW, LLC
     Jacqueline A. Forslund # 154575
 2   P.O. Box 4476
 3
     Sunriver, OR 97707
     Telephone:     541-419-0074
 4   Fax:           541-593-4452
     Email:         jaf@forslundlaw.com
 5

 6
     Attorney for Plaintiff

 7                                   UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9
     LEILANI MOLINA,                         )            Case No. 2:17-CV-01991-CKD
                                             )
10          Plaintiff                        )            STIPULATION AND PROPOSED
                                             )            ORDER FOR AWARD OF ATTORNEY’S
11   v.                                      )            FEES UNDER THE EQUAL ACCESS TO
                                             )            JUSTICE ACT (EAJA)
12
     NANCY A. BERRYHILL,                     )
13   Acting Commissioner of Social Security, )
                                             )
14          Defendant                        )
                                             )
15
     ____________________________________)
16
             IT IS HEREBY STIPULATED by and between the parties through their undersigned counsel,
17
     subject to the approval of the Court, that Plaintiff shall be awarded attorney’s fees under the Equal
18
     Access to Justice Act (EAJA), 28 U.S.C. sec. 2412(d), in the amount of FIVE THOUSAND SIX
19   HUNDRED dollars and ZERO cents ($5,600.00). This amount represents compensation for all legal
20   services rendered on behalf of Plaintiff by counsel in connection with this civil action, in accordance
21   with 28 U.S.C. sec. 2412(d).

22           After the Court issues an order for payment of EAJA fees and expenses to Plaintiff, the

23
     government will consider the matter of Plaintiff’s assignment of EAJA fees and expenses to
     Plaintiff’s attorney. The government’s ability to honor the assignment will depend on whether the
24
     fees and expenses are subject to an offset allowed under the United States Department of the
25
     Treasury’s Offset Program pursuant to Astrue v. Ratcliff, 130 S.Ct. 2521 (2010). After the order of
26
     EAJA fees and expenses is entered, the government will determine if they are subject to an offset.
27
     Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that
28   Plaintiff does not owe a federal debt, then the government shall cause the payment of fees and
     Molina v. Berryhill            Stipulation and Proposed Order    E.D. Cal. 2:17-cv-01991-CKD
 1   expenses to be made directly to Jacqueline A. Forslund, pursuant to the assignment executed by
 2   Plaintiff. Any payments made shall be delivered to Plaintiff’s counsel at the following address:

 3
     Jacqueline A. Forslund, Forslund Law LLC, P.O. Box 4476, Sunriver, Oregon 97707. This
     stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA attorney fees, and
 4
     does not constitute an admission of liability on the part of Defendant under the EAJA or otherwise.
 5
     Payment of the agreed amount shall constitute a complete release from, and bar to, any and all claims
 6
     that Plaintiff and/or Plaintiff’s Counsel may have relating to EAJA attorney fees in connection with
 7
     this action.
 8

 9                                                Respectfully submitted,
10
     Date: March 5, 2019                          JACQUELINE A. FORSLUND
11                                                Attorney at Law

12
                                                  /s/Jacqueline A. Forslund
13                                                JACQUELINE A. FORSLUND
14                                                Attorney for Plaintiff

15   Date: March 6, 2019                          MCGREGOR W. SCOTT
                                                  United States Attorney
16                                                DEBORAH STACHEL
17                                                Regional Chief Counsel, Region IX
                                                  Social Security Administration
18
                                                  /s/Chantal R. Jenkins
19                                                CHANTAL R. JENKINS
20
                                                  Special Assistant United States Attorney
                                                  *By email authorization
21                                                Attorney for Defendant

22                                                  ORDER
23
     APPROVED AND SO ORDERED
24

25   Dated: March 7, 2019
26
                                                     _____________________________________
                                                     CAROLYN K. DELANEY
27                                                   UNITED STATES MAGISTRATE JUDGE
28

     Molina v. Berryhill           Stipulation and Proposed Order    E.D. Cal. 2:17-cv-01991-CKD
